

SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL FORM OF STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Options)
THIS AGREEMENT (the “Agreement”), is made as of this _____ day of _________,
20__ between Sabre Corporation (the “Company”) and __________ (the
“Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company, who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company;
WHEREAS, Section 6 of the Plan provides for the grant to Participants of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.
Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the “Option”) with respect to ___________ shares of
Common Stock of the Company.

2.
Grant Date. The grant date of the Option hereby granted is ___________ (“Grant
Date”).

3.
Exercise Price; Exercisability. The exercise price of each share of Common Stock
underlying the Option hereby granted is $___________ (the “Exercise Price”).

a.
Vesting of Options. The Option shall become vested and exercisable as follows:
25% shall vest on the one year anniversary of the grant date, and the remainder
shall vest in equal installments of 6.25% at the end of each successive three
month period following the one-year anniversary, until 100% of the Options are
fully vested (each such date a “Vesting Date”); provided that the Participant
remains continuously employed by the Company through each applicable Vesting
Date except as provided in Sections 3(c) and 3(d) hereof.

b.
In the event the Participant’s Employment terminates for any reason other than
(1) Retirement (as defined in Section 3(c)), or (2) in respect of a Qualifying
Termination following a Change in Control, such unvested Options will be
immediately forfeited as of such termination of Employment.

c.
In the event the Participant’s Employment terminates due to Retirement, the
Option shall immediately vest in full and become exercisable for one (1) year as
of the date of such






--------------------------------------------------------------------------------




termination. “Retirement” for purposes of this Agreement shall mean the
Participant’s voluntary or involuntary termination of Employment (and shall not
include a termination by the Company (or if different, the employer) of the
Participant’s Employment for Cause or if the Company determines, in its sole
discretion, that the Participant is not in good standing at the time of such
termination) on a date when (i) the Participant has reached the age of 60, (ii)
the Participant has completed at least five (5) years of continuous Employment
and (iii) the sum of the Participant’s age and number of completed years of
continuous Employment by the Participant is not less than 70. “Cause” for
purposes of this Agreement shall have the meaning set forth in the Sabre
Corporation Executive Severance Plan, as amended from time to time without
regard to whether the Participant participates or is eligible to participate in
the Sabre Corporation Executive Severance Plan.
d.
In the event of a Qualifying Termination during the one-year period following a
Change in Control, the Option shall immediately vest in full and become
exercisable as of the date of such Qualifying Termination following a Change in
Control.

4.
Manner of Exercise. The Option shall be exercised by delivery of an electronic
or physical written notice to the Secretary of the Company, or such other form
as permitted by the Committee from time to time and communicated to the
Participant (the “Exercise Notice”), which shall state the election to exercise
the Option, specify the number of shares of Common Stock with respect to which
the Option is being exercised, and such other representations and agreements as
may be required by the Committee pursuant to the provisions of the Plan. The
Exercise Notice shall include payment in cash for an amount equal to the
Exercise Price multiplied by the number of shares of Common Stock specified in
such Exercise Notice. Such payment may be made in (i) cash; or in the
Committee’s sole discretion, (ii) shares of Common Stock (that the Participant
has owned for at least one (1) year) having a Fair Market Value equal to the
Exercise Price; (iii) a combination of cash and shares provided that such shares
have been held by the Participant for at least one (1) year prior to such
exercise; or (iv) through a broker assisted exercise, but only to the extent
such right or the utilization of such right would not cause the Option to be
subject to Section 409A of the Code and to the extent the use of net-physical
settlement is permitted by, and is in compliance with applicable law. The
partial exercise of the Option, alone, shall not cause the expiration,
termination or cancellation of the remaining portion of the Option.

5.
Expiration of Options. The Participant’s Option, or portion thereof, which has
not become exercisable shall expire on the date the Participant’s Employment is
terminated for any reason. The Participant’s Option(s), or any portion thereof,
which have become exercisable on or before the date the Participant’s Employment
is terminated (or that become exercisable as a result of such termination) shall
expire on the earlier of (i) the commencement of business on the date the
Participant’s Employment is terminated for Cause; (ii) ninety (90) days after
the date the Participant’s Employment is terminated for any reason other than
Cause, death or Disability; (iii) one year after the date the Participant’s
Employment is terminated by reason of death or Disability; or (iv) the tenth



2

--------------------------------------------------------------------------------




(10th) anniversary of the Grant Date for such Option(s). All Options, whether
vested or unvested, that have not sooner expired shall expire no later than the
tenth (10th) anniversary of the Grant Date.
6.
Transferability. The Option is exercisable during the Participant’s lifetime
only by the Participant or his or her guardian or legal representative, and may
not be sold, pledged, hypothecated, or otherwise encumbered or subject to any
lien, obligation, or liability of the Participant to any party (other than the
Company), or assigned or transferred by such Participant, but immediately upon
such purported sale, assignment, transfer, pledge, hypothecation or other
disposal of the Option will be forfeited by the Participant and all of the
Participant’s rights to such Option shall immediately terminate without any
payment or consideration from the Company. Upon the death of a Participant,
outstanding Options granted to such Participant may be exercised only by the
executors or administrators of the Participant’s estate or by any person or
persons who shall have acquired such right to exercise by will or by the laws of
descent and distribution pursuant to Section 18 of the Plan.

7.
Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

8.
Taxes. The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


3

--------------------------------------------------------------------------------




In this regard, the Participant authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding from
proceeds of the sale of shares of Common Stock acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization) without
further consent
The Company may withhold or account for Tax-Related Items by considering maximum
applicable rates, in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares of Common Stock or the proceeds of the sale of shares of
Common Stock if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
9.
Construction of Agreement. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

10.
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party hereto upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.



4

--------------------------------------------------------------------------------




11.
No Special Employment Rights; No Right to Award. Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his Employment by or service to the Company or the Employer or
interfere in any way with the right of the Company or the Employer at any time
to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the Option. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.

12.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and its
other Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock or
equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local human resources representative. The Participant
authorizes the Company, Morgan Stanley Smith Barney and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The


5

--------------------------------------------------------------------------------




Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her Employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing the Participant’s consent is that the Company would not be able
to grant Options or other Awards to the Participant or administer or maintain
such Awards. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form to the Employer or the Company (or
any other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in the Participant’s country, either now or in the future.
The Participant understands that he or she will not be able to participate in
the Plan if he or she fails to execute any such consent or agreement requested
by the Company and/or the Employer.
13.
Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

14.
Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of the RSUs (whether vested or unvested) and/or require repayment of
any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any



6

--------------------------------------------------------------------------------




of its Subsidiaries or Affiliates, and by accepting the RSUs pursuant to the
Plan and this Agreement, Participant authorizes such clawback and agrees to
comply with any Company request or demand for such recoupment.
15.
Policy Against Insider Trading. By accepting the Option, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
the Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Common Stock are listed and in applicable jurisdictions, including the
United States, the Participant’s county and the designated broker’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g.,
Options) or rights linked to the value of shares of Common Stock under the Plan
during such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions, and the Participant should speak to his or her personal
advisor on this matter.

16.
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.

17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.



7

--------------------------------------------------------------------------------




18.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

19.
Venue. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted only in the
courts of Tarrant County, Texas, or the federal courts for the Northern District
of Texas, and no other courts where the grant of this Award is made and/or to be
performed.

20.
Nature of Grant. In accepting the Option, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the Option and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;
(f)the Option and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable, and cannot be predicted with certainty;
(h)if the underlying shares of Common Stock do not increase in value, the Option
will have no value;
(i)if the Participant exercises the Option and acquires shares of Common Stock,
the value of such shares of Common Stock may increase or decrease in value, even
below the Exercise Price;


8

--------------------------------------------------------------------------------




(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the Option,
the Participant agrees not to institute any such claim against the Company, the
Employer, or any of the other Subsidiaries or Affiliates of the Company;
(k)for purposes of the Option, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, (i) the
Participant’s right to vest in the Option under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); and (ii) the period (if any) during
which the Participant may exercise the Option after such termination of the
Participant’s Employment or service relationship will commence on the date the
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where the
Participant is employed or terms of the Participant’s employment agreement, if
any; the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether the Participant may still be considered to be
providing services while on a leave of absence);
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
(m)unless otherwise agreed with the Company, the Option and any shares of Common
Stock acquired under the Plan and the income and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate; and
(n)the following provisions apply only if the Participant is providing services
outside the United States:


9

--------------------------------------------------------------------------------




(1)the Option and the shares of Common Stock subject to the Option, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose; and
(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to the Participant pursuant to the exercise of the Option or
the subsequent sale of any shares of Common Stock acquired upon exercise.
21.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

22.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon exercise of the Option prior to the completion of any registration
or qualification of the shares of Common Stock under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the shares of Common Stock with the SEC or any
state or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares of Common Stock.
Further, the Participant agrees that the Company shall have unilateral authority
to amend the Plan and the Agreement without the Participant’s consent to the
extent necessary to comply with securities or other laws applicable to issuance
of shares of Common Stock.

23.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

24.
Language. If the Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.



10

--------------------------------------------------------------------------------




25.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Option and
on any shares of Common Stock purchased upon exercise of the Option, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

26.
Participant Acknowledgment. By the Participant’s electronic acceptance of this
Agreement, the Participant hereby acknowledges receipt of a copy of the Plan and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement. The Participant further acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement shall be final and conclusive. The Participant
acknowledges that there may be adverse tax consequences upon vesting/settlement
of the RSUs or disposition of the underlying shares of Common Stock and that the
Participant should consult a tax advisor prior to such vesting or disposition.
Finally, the Participant acknowledges that the Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to accepting this Agreement and fully understands all
provisions of the Plan and this Agreement.

*    *    *    *    *


11